Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

MATTHEW G. GRANTHAM                                GREGORY F. ZOELLER
Bowers, Brewer, Garrett & Wiley, LLP               Attorney General of Indiana
Huntington, Indiana

                                                   AARON J. SPOLARICH
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                            Mar 13 2012, 9:18 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                    CLERK
                                                                                  of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




MATTHEW JORDAN,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 35A04-1108-CR-484
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE HUNTINGTON CIRCUIT COURT
                           The Honorable Thomas M. Hakes, Judge
                               Cause No. 35C01-1005-FC-124



                                         March 13, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       Matthew Jordan (“Jordan”) pleaded guilty to four counts of forgery, 1 each as a

Class C felony, and was sentenced to six years with two years suspended on each count,

all to run concurrently with each other, for a total of four years executed. Jordan appeals,

raising the following issue: whether his sentence was inappropriate in light of the nature

of the offense and the character of the offender.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       On February 14, 2010, Jordan went to a Kroger store in Huntington County,

Indiana and presented a check in the amount of $288.05 from a bank account that did not

exist. Later the same day, again at a Kroger store, he passed a check for $280.50 from a

bank account that did not exist. A week later, on February 21, 2010, Jordan went to a

Kroger store and presented a fraudulent check in the amount of $270.00 from a bank

account that did not exist. He again passed a check for $270.00 from a bank account that

did not exist later the same day at a Kroger store. Jordan wrote these checks to purchase

Kroger gift cards, which he later exchanged for crack cocaine.

       On May 5, 2010, the State charged Jordan with four counts of forgery, each as a

Class C felony. On June 20, 2011, Jordan pleaded guilty to all four counts. On July 25,

2011, a sentencing hearing was held, and the trial court sentenced Jordan to six years

with two years suspended on each count, with all four sentences to run concurrently with

each other. He was also ordered to pay $1,108.55 in restitution. The trial court found

Jordan‟s prior criminal history, which included three prior crimes involving fraud, and

       1
           See Ind. Code § 35-43-5-2.

                                             2
the fact that he was on probation at the time the current offenses occurred as aggravating

factors. It found Jordan‟s guilty plea as the sole mitigating factor. The trial court also

ordered Jordan‟s sentence in the present case to run concurrently with the sentences for

two other pending cause numbers from Allen County. Jordan now appeals.

                            DISCUSSION AND DECISION

       “This court has authority to revise a sentence „if, after due consideration of the

trial court‟s decision, the Court finds that the sentence is inappropriate in light of the

nature of the offense and the character of the offender.‟” Spitler v. State, 908 N.E.2d 694,

696 (Ind. Ct. App. 2009) (quoting Ind. Appellate Rule 7(B)), trans. denied. “Although

Indiana Appellate Rule 7(B) does not require us to be „extremely‟ deferential to a trial

court‟s sentencing decision, we still must give due consideration to that decision.”

Patterson v. State, 909 N.E.2d 1058, 1062-63 (Ind. Ct. App. 2009) (quoting Rutherford v.

State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007)). We understand and recognize the

unique perspective a trial court brings to its sentencing decisions. Id. at 1063. The

defendant bears the burden of persuading this court that his sentence is inappropriate. Id.

       Jordan argues his four-year executed sentence is inappropriate in light of the

nature of the offense and his character. He contends that his sentence should be revised

based on the facts that he accepted responsibility for his actions by pleading guilty and

that, prior to 2008, he had no criminal history except for a battery from 1992. Jordan also

asserts that his sentence should be reduced because the present crimes were committed as

part of a scheme to obtain drugs and that, at the time of sentencing, he claimed to be

enrolled in a rehabilitation program.

                                             3
       The nature of the offense is that Jordan knowingly passed fraudulent checks on

four separate occasions in Huntington County. On February 14, 2010, he twice went to

Kroger stores and presented checks, each for approximately $280.00, from bank accounts

he knew did not exist. One week later, on February 21, 2010, he again twice visited

Kroger stores and presented checks each in the amount of $270.00 from bank accounts

that did not exist. During this same time frame, Jordan also committed two counts of

check fraud in Allen County, of which the extent of damage is unknown. Jordan passed

these fraudulent checks in order to obtain gift cards, which he later exchanged for crack

cocaine. Further, although Jordan had written bad checks in the past, they were relatively

small, and these checks that he presented while committing the current offenses,

demonstrated a large jump in the amount written.

       As to Jordan‟s character, the evidence showed that he had a criminal history that

consisted of a battery conviction from Georgia in 1992, a conviction for attempted check

fraud as a Class D felony in 2008, and two convictions for check fraud, each as a Class D

felony in 2010. At the time he committed the present offenses, Jordan was on probation

for the 2008 conviction. In fact, while he was on probation for the 2008 conviction he

committed six new offenses, including the current ones. This demonstrated a disregard to

conform to the strictures of the law when given the benefit of a suspended sentence. We

therefore conclude that Jordan‟s aggregate four-year executed sentence was not

inappropriate in light of the nature of the offense and the character of the offender.

       Affirmed.

BARNES, J., and BRADFORD, J., concur.

                                              4